UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 08-5266


UNITED STATES OF AMERICA,

                    Plaintiff – Appellee,

             v.

JASON ALLEN WHITTINGTON,

                    Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:06-cr-00491-LMB-2)


Submitted:        August 17, 2009             Decided:   September 3, 2009


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael C. Sprano, THE SPRANO LAW FIRM, Fairfax, Virginia, for
Appellant.   AeJean Cha, OFFICE OF THE UNITED STATES ATTORNEY,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jason Allen Whittington pled guilty pursuant to a plea

agreement *    to possession with intent to distribute marijuana,

methylenedioxymethamphetamine,                 methylenedioxyamphetamine,             and

cocaine hydrochloride, in violation of 21 U.S.C. § 841(a)(1)

(2006), and possession of a firearm in furtherance of a drug

trafficking crime, in violation of 18 U.S.C. § 924(c) (2006).

Whittington was sentenced to fifty-one months for his narcotics

conviction, and sixty months for his weapons conviction, the

latter term to run consecutive to the former term, for a total

of    111    months.      Counsel    for    Whittington    has        filed    a    brief

pursuant      to   Anders       v.   California,       386 U.S.         738    (1967),

explaining that he found no meritorious grounds for appeal but

suggesting that Whittington’s: (i) guilty plea was involuntary

and    not    supported    by   a    sufficient      factual     basis;       and    (ii)

sentence is unreasonable because the district court refused to

run    his    federal     sentence    concurrent      to   the    state       sentence

Whittington was then serving.              Counsel also moved for permission

to    withdraw     from      further       representation        of     Whittington.

Whittington filed a pro se supplemental brief, asserting that

       *
       Whittington waived his right to appeal his conviction and
sentence in his plea agreement.     Because the Government failed
to assert the waiver as a bar to the appeal, however, we may
undertake an Anders review.        United States v. Poindexter,
492 F.3d 263, 271 (4th Cir. 2007).



                                           2
his attorney was ineffective for failing to object at sentencing

to   the      district      court’s       purported          failure      to    consider          the

18 U.S.C. § 3553(a) (2006) factors and his troubled childhood

before imposing his sentence.                        The Government has declined to

file    a    responding         brief.         Finding       no    error,      we    affirm       the

district court’s judgment and deny counsel’s motion to withdraw.

                  In    accordance       with    Anders,          we    have    reviewed          the

record in this case and have found no meritorious issues for

review.           The    record     reveals      that    the       district         court        fully

complied with the Fed. R. Crim. P. 11 requirements during the

plea colloquy, ensuring that Whittington’s plea was knowing and

voluntary, that he understood the rights he was giving up by

pleading guilty and the sentence he faced, and that he committed

the offenses to which he was pleading guilty.                                    Additionally,

Whittington attested during the hearing that he committed the

crimes to which he was pleading guilty, that he fully understood

the ramifications of his guilty plea, and that he was made no

promises      outside       those     made      by     the    Government            in    his    plea

agreement.              Moreover,    Whittington         explicitly            agreed       in    his

statement         of    facts     that    if    the     matter         went    to    trial,       the

Government would be able to establish the elements of the crimes

to which he pled guilty beyond a reasonable doubt.                                       Because no

error       was    committed      during        the    Rule       11   hearing,          and     since



                                                 3
Whittington’s plea was knowing, voluntary, and supported by a

sufficient factual basis, we affirm Whittington’s convictions.

               We also affirm Whittington’s sentence.                           After United

States v. Booker, 543 U.S. 220 (2005), a sentence is reviewed

for reasonableness, using an abuse of discretion standard of

review.    Gall v. United States, 128 S. Ct. 586, 597 (2007).                                  The

first step in this review requires the court to ensure that the

district       court        committed     no        significant         procedural       error.

United    States       v.    Evans,     526    F.3d    155,       161    (4th    Cir.    2008).

Assuming the district court committed no significant procedural

error,     this          court     must       next     consider          the     substantive

reasonableness of the sentence imposed, taking into account the

totality    of      the     circumstances.            Id.    at    161-62.        A    sentence

within the properly calculated Guidelines range may be afforded

an appellate presumption of reasonableness.                             See Rita v. United

States, 551 U.S. 338, 341 (2007); see also Nelson v. United

States,    129      S.      Ct.   890,    892       (2009)    (emphasizing            that     the

presumption         of      reasonableness          accorded       a     within-Guidelines

sentence       is   an      appellate        court     presumption         rather       than     a

presumption enjoyed by a sentencing court).

               We find the district court’s 111-month sentence to be

reasonable.         First, Whittington was sentenced to the statutory

mandatory minimum on his weapons conviction and the district

court    was    obligated         to   run    the     sentence      on    that    conviction

                                                4
consecutive to the sentence imposed for Whittington’s narcotics

conviction.     See 18 U.S.C. § 924(c).           Accordingly, that sentence

is per se reasonable.          See United States v. Farrior, 535 F.3d

210, 224 (4th Cir.) ("A statutorily required sentence . . . is

per se reasonable.") (emphasis in original), cert. denied, 129

S. Ct. 743 (2008).

           We   also    find   that   the    district     court    committed    no

reversible procedural error in sentencing Whittington and find

that his within-Guidelines sentence on the narcotics conviction

is substantively reasonable.          See Rita, 127 S. Ct. at 2459.             We

reject   Whittington’s    assertion        that   the   district    court   erred

when it refused to run his federal sentence concurrent to the

state probation revocation sentence he was then serving.                       See

U.S. Sentencing Guidelines Manual § 5G1.3(c) (2007) (“[I]n cases

in which the defendant was on . . . state probation . . . at the

time of the instant offense and has had such probation . . .

revoked . . . the Commission recommends that the sentence for

the instant offense be imposed consecutively to the sentence

imposed for the revocation.”).

           Last, we reject on this appeal Whittington’s assertion

that his attorney was ineffective for failing to object to the

district   court’s     purported   failure        to   consider   the   § 3553(a)

factors and his troubled childhood before imposing his sentence.

An ineffective assistance of counsel claim should generally be

                                       5
raised by a habeas corpus motion under 28 U.S.C. § 2255 (2006)

in    the    district      court.         See       United    States        v.   Richardson,

195 F.3d     192,    198    (4th       Cir.   1999).         Although       an   ineffective

assistance        claim    may    be    cognizable      on    direct        appeal    if   “it

‘conclusively appears’ from the record that defense counsel did

not   provide      effective       representation,”           Id.    (internal       citation

omitted), it does not conclusively appear on the record that

counsel provided ineffective representation or that Whittington

was prejudiced by counsel’s failure to object.                              See Strickland

v. Washington, 466 U.S. 668, 687-88 (1984).                             Accordingly, we

conclude that an ineffective assistance of counsel claim is not

cognizable on this appeal.

              Having reviewed the record in this case and finding no

meritorious issues for review, we affirm the district court’s

judgment.         At this juncture, we also deny counsel’s motion to

withdraw from further representation of Whittington.                                 Rather,

this court requires that counsel inform Whittington in writing

of his right to petition the Supreme Court of the United States

for further review.              If Whittington requests that a petition be

filed,      but   counsel        believes     that     such    a     petition      would    be

frivolous,        then    counsel      may    motion    this        court    for   leave    to

withdraw from representation.                 Counsel's motion must state that

a copy thereof was served on Whittington.                       We dispense with oral

argument because the facts and legal contentions are adequately

                                                6
presented in the materials before the court and argument would

not aid the decisional process.



                                                     AFFIRMED




                                  7